Citation Nr: 0841018	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  07-21 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for hearing 
loss.

2.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for the 
residuals of a back injury to the thoracic spine.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), manic depression, and alcohol and drug 
abuse.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and K.A.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1979 to June 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was subsequently returned to 
the RO in Newark, New Jersey.  In January 2008, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  He waived agency of original jurisdiction 
consideration of evidence submitted in November 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to 
all elements of a claim.  Records show the veteran was 
provided VCAA notice by correspondence dated in February 2004 
and July 2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, VA look at the bases for the denial in the prior 
decision and to respond, generally, with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The question of what constitutes material evidence 
to reopen a claim for service connection depends on the basis 
on which the prior claim was denied.  As the VCAA 
correspondence issued in this case did not adequately 
identify the basis for the prior denial of entitlement to 
service connection for hearing loss and residuals of a back 
injury, the Board finds a remedial notice is required.

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, the veteran submitted a copy of a February 2008 
private audiology examination report which provided an 
assessment in graphic form.  The Board notes his claim was 
previously denied because a hearing loss for VA compensation 
purposes had not been shown, but that it is unclear if this 
report demonstrates a hearing loss to the extent required.  
The interpretation of such reports requires a medical 
opinion.  The Board also notes that the veteran's claim for a 
back disorder was initially denied because he failed to 
report for a VA examination and it could not be determined if 
there was a present disability related to service.  
Subsequent rating decisions denied reopening because evidence 
demonstrating a present back disability did not relate the 
disorder to service.  The medical evidence includes reports 
dated in July 1995 noting back pain subsequent to motor 
vehicle accidents in 1980 and 1986 and a 1994 job-related 
injury.  The available records also show the veteran was 
incarcerated by the State of New Jersey in the 1980's (Mid-
State Correctional Facility) and that correspondence dated in 
January 2006 noted he had applied for disability compensation 
as a federal employee for occupational injuries to the lower 
back and right groin.  As medical evidence pertinent to these 
disorders may assist the veteran in substantiating his 
claims, the Board finds additional development is required 
prior to appellate review.

As to the service connection issues on appeal, the veteran 
contends that he has an acquired psychiatric disorder as a 
result of service, to include as a result of trauma sustained 
in a motor vehicle accident.  He testified that after his 
accident he started getting in trouble and lost his rank.  
Service treatment record show he received injuries in an 
accident in January 1980.  Service personnel records are not 
available.  A VA social worker noted in a July 2005 Summary 
of Emotional and Behavioral Assessment that the veteran had 
PTSD from a motor vehicle accident in service.  This 
assessment was apparently based upon the veteran's self-
report.  An April 2006 VA examination included a diagnosis of 
PTSD without opinion as to etiology.  The veteran also 
contends that his hepatitis C developed as a result of a 
contaminated inoculation gun used during active service.  An 
April 2006 VA examination included a diagnosis of hepatitis C 
likely due to intravenous drug abuse.  Although the veteran 
reported his drug abuse began in service, there is no 
evidence other than his post-service report of such abuse and 
the VA examiner provided no opinion as to whether hepatitis C 
was due to any intravenous drug abuse during active service.  
The Board notes that service personnel records and medical 
records associated with the veteran's incarceration may 
include pertinent evidence to assist the veteran in 
substantiating his claims.  Therefore, additional development 
is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided a VCAA 
notice identifying the bases for the 
previous denial of his claims for 
entitlement to service connection for 
hearing loss and the residuals of a back 
injury to the thoracic spine.  He should 
also be provided notice describing what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denials.  

2.  The veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and/or non-VA, who treated him 
pertinent to the issues on appeal.  He 
should be specifically requested to 
provide information associated with any 
treatment provided during any period of 
institutional incarceration.  After he 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If these records 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

3.  Appropriate action should be taken to 
obtained the veteran's service personnel 
records.

4.  Appropriate action should be taken to 
obtain any available medical records 
associated with the Department of Labor 
compensation claim identified by the 
correspondence dated in January 2006.  

5.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination for an opinion as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that he has an acquired 
psychiatric disorder as a result of 
active service.  

Prior to the examination, the claims 
folder must be made available for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  Opinions 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

6.  The February 2008 private audiology 
examination report which provided a 
hearing assessment in graphic form should 
be reviewed by a VA audiologist for an 
opinion as to whether a hearing loss is 
shown for VA compensation purposes.

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

8.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

